IN THE
                        TENTH COURT OF APPEALS

                               No. 10-12-00426-CV

MARICELA G. MORALES, LEONEL MORALES,
AND FIDEL MORALES, INDIVIDUALLY,
AS PERSONAL REPRESENTATIVE OF THE
ESTATE OF INNOCENCIO MORALES, DECEASED,
                                   Appellants
v.

PURSLEY TEMPORARIES, INC., NAVARRO PECAN
COMPANY, INC., COLLIN STREET BAKERY, INC.,
GEORGE M. MARTIN, JOANN MEANS,
L. WILLIAM MCNUTT, JR., AND ROBERT MCNUTT,
                                      Appellees


                         From the 13th District Court
                            Navarro County, Texas
                        Trial Court No. 05-00-14661-CV


                         MEMORANDUM OPINION

      After entering summary judgments on all of Appellants’ claims against Appellee

Navarro Pecan Company, Inc. in the original cause (trial court cause no. 05-00-14661-

CV), the trial court signed an order severing Appellants’ claims against Appellee

Navarro Pecan Company, Inc. into a new cause (trial court cause no. D12-21707-CV).
The trial court then entered a final judgment on Appellants’ claims against Appellee

Navarro Pecan Company, Inc. in the severed cause.      Appellants    filed    a   notice   of

appeal in both the original cause (which we docketed as case no. 10-12-00426-CV) and

in the severed cause (which we docketed as case no. 10-12-00425-CV).

        The Clerk of the Court notified Appellants that it appears that the Court does not

have jurisdiction of the appeal in the original cause, case no. 10-12-00426-CV (trial court

cause no. 05-00-14661-CV), because there is not a final judgment.            In a response,

Appellants do not contest that we lack jurisdiction.        Accordingly, this appeal is

dismissed for lack of jurisdiction.

        Appellants filed a motion to consolidate both appeals, asserting that the district

clerk failed to transfer all of the relevant items into the severed cause. We thereafter

received the clerk’s records in both appeals, and the clerk’s record in the severed cause

(case no. 10-12-00425-CV) appears to contain all relevant items. Additionally, the clerk’s

record and the reporter’s record in case no. 10-12-00426-CV have been cross-filed in case

no. 10-12-00425-CV. Accordingly, the motion to consolidate is denied.



                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 25, 2013
[CV06]



Morales v. Pursley Temporaries                                                         Page 2